Citation Nr: 1539503	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for laryngeal cancer, status post partial laryngectomy, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for laryngeal cancer, status post partial laryngectomy and assigned a noncompensable rating.  A subsequent March 2012 rating decision increased the initial rating to 10 percent.  This matter is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  

This matter was previously before the Board in July 2014, when, inter alia, the Board denied the claim of an increased rating for laryngeal cancer, status post partial laryngectomy.  (The issues of entitlement to a compensable rating for service-connected bilateral hearing loss and to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) were remanded to the Agency of Original Jurisdiction (AOJ) and are not before the Board at this time.  The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD) was referred to the AOJ for appropriate action; it is not currently in appellate status.)   

The Veteran appealed the portion of the July 2014 decision that represented a final adverse decision by the Board to the Court, resulting in a December 2014 Joint Motion for partial Remand (JMR) by the parties, limited to consideration of the rating for laryngeal cancer, status post partial laryngectomy, on an extraschedular basis.  (In the JMR, the Veteran expressly abandoned his appeal with respect to the denial of an increased rating on a schedular basis.)  A December 2014 Court Order remanded the matter for compliance with the instructions in the JMR.  (The appeal with respect to the schedular rating assigned for laryngeal cancer, status post partial laryngectomy, was dismissed and is no longer before the Board.)  

The July 2014 Board decision was signed by another VLJ; it has been reassigned to the undersigned for the purpose of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As outlined in the December 2014 Joint Motion, the Board did not provide an adequate statement of reasons or bases with respect to the matter of an increased rating for laryngeal cancer, status post partial laryngectomy, on an extraschedular basis.  Specifically, the parties agreed that the Board did not adequately address whether the Veteran's symptoms are contemplated by the schedular rating.  

In a May 2015 statement, the Veteran stated that his symptoms included intermittent mutism (particularly upon wakening) that impedes his ability to communicate orally with others.  He has previously stated that he has difficulty with aspiration of food, difficulty swallowing, constant spitting, throat clearing, choking, and voice changes.  (See, e.g., November 2011 VA examination.)  These symptoms are not encompassed by the schedular rating assigned, which addresses hoarseness.  Thus, the Board finds that the first step of the analysis under Thun v. Peake, 22 Vet. App. 111 (2008), is met.  See 38 C.F.R. § 3.321(b).

The analysis under Thun is a two-step process; both steps must be satisfied to warrant referral to the Under Secretary for Benefits or the Director of the Compensation and Pension service to determine whether an extraschedular rating is warranted.  The second inquiry is whether the disability in question presents an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  While there is no evidence that the Veteran has been hospitalized for this disability during the pendency of this claim, the Veteran has asserted that his disability is of such severity that he is unable to communicate successfully with others and, as a result, cannot seek employment.  (To the extent that this raises the issue of entitlement to TDIU, as noted above, that matter was previously remanded to the AOJ and has not yet been readjudicated; it is not before the Board at this time.)  

The Board notes that the Veteran is currently unemployed and in receipt of Social Security Administration (SSA) disability benefits due to COPD and a back disability.  However, the relevant question, whether the Veteran's laryngeal cancer, status post partial laryngectomy, causes - or would cause - marked interference with employment, must be answered regardless of the Veteran's actual employment status.  Upon review of the record, the Board finds that additional development is necessary to adjudicate this matter.

The Veteran has expressed his belief that his laryngeal cancer, status post partial laryngectomy, renders him unable to secure employment, due to its effect on his ability to communicate.  While the Veteran is competent to report symptoms he experiences, in this matter, the medical evidence currently of record contradicts his assertions.  A June 2009 private treatment record (the most current treatment record in the Veteran's file) states that the Veteran's voice quality is excellent.  An April 2010 VA examination report notes severe effects on feeding, but did not comment on employability.  On November 2011 VA examination, the examiner reiterated the Veteran's contentions regarding his symptoms and associated functional limitations, but did not provide any objective assessment of the claimed symptoms/limitations.  As the most recent objective (medical) assessment of the Veteran's symptoms resulting from his laryngeal cancer, status post partial laryngectomy, in the record before the Board is over six years old, the Board finds that remand is warranted to obtain any relevant updated treatment records (clearly pertinent evidence in a claim for increase) and a VA examination that addresses whether, and to what degree, the Veteran's symptoms would interfere with employment.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his laryngeal cancer, status post partial laryngectomy, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  
 
2.  The AOJ should then arrange for an appropriate examination of the Veteran to ascertain the current severity of his laryngeal cancer, status post partial laryngectomy.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  

With respect to the following symptoms:

* Intermittent mutism
* Problems aspirating food
* Difficulty swallowing
* Constant spitting
* Throat clearing
* Choking
* Voice changes

and any other symptoms reported by the Veteran, the examiner should specifically describe, in detail, the objective manifestations of such and the impact of the disability on the Veteran's functioning, particularly as it relates to his ability to communicate. 

The examiner must explain the rationale for all opinions provided.
 
3.  After the above development is completed, the AOJ should refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for laryngeal cancer, status post partial laryngectomy, in accordance with the provisions of 38 C.F.R. § 3.321(b).  The AOJ should include a full statement of all factors having a bearing on the issue.

4.  The AOJ should then review the record and readjudicate the claim on an extraschedular basis.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




